Citation Nr: 0633967	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  98-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disorder.

2.  Entitlement to an increased rating for the service-
connected right patellectomy and meniscectomy, ligamentus 
reconstruction right knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1968 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issues of service connection for a left knee disorder 
claimed as secondary to the service-connected right knee 
disorder, an increased rating for the service-connected 
degenerative arthritis of the right knee, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The right patellectomy and meniscectomy, ligamentous 
reconstruction right knee is productive of right knee laxity 
or instability, and the veteran is in receipt of the maximum 
schedular disability evaluation for severe recurrent 
subluxation or lateral instability of a knee.  


CONCLUSION OF LAW

The criteria for a rating in excess 30 percent for the 
veteran's service-connected right patellectomy and 
meniscectomy, ligamentous reconstruction right knee, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321 (b), 4.7, 4.71a, Diagnostic Code 5257 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is in receipt of a 30 percent disability 
evaluation for right patellectomy and meniscectomy, 
ligamentus reconstruction right knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, other knee impairment, recurrent 
subluxation or lateral instability. A 30 percent disability 
rating is assigned for severe recurrent subluxation or 
lateral instability of a knee.  

VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997) provides that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. The veteran is also in 
receipt of a separate 10 percent disability evaluation for 
degenerative arthritis of the right knee which does not 
require discussion of disablement at this point because it is 
the subject of the remand at the end of this decision.  

The medical evidence shows the veteran has a long history of 
right knee instability with multiple surgeries for right knee 
repair. VA clinical records through 2004 reveal continued 
knee complaints and symptoms. Radiographic studies revealed 
deformity of the right menisci and old right knee tears or 
post surgical changes. There were no fractures or 
dislocations of the right knee.    

At a VA medical examination of the joints that was performed 
in February 2006, the veteran reported that he was unable to 
work due to instability of his right and left knee, and pain. 
The physical examination of the right knee revealed moderate 
lateral laxity. The diagnosis was service-connected right 
patellectomy and meniscectomy, ligamentous reconstruction 
right knee.    



Analysis

The medical evidence of record indicates that the veteran has 
had multiple right knee surgeries and that he continues with 
complaints of right knee instability. The veteran's right 
knee disability is rated at the maximum 30 percent disability 
evaluation for severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  A higher rating is 
not available under Diagnostic Code 5257.

The assignment of an alternative Diagnostic Code has been 
considered, but the veteran's symptomatology, instability of 
the right knee, is most appropriately rated under Diagnostic 
Code 5257. For example, there is no medical evidence of 
associated ankylosis of the right knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5256 or impairment of the tibia fibula 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, both providing 
a 40 percent disability rating or higher. As a result, use of 
these codes would not be appropriate.

The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Those circumstances 
are not present in this case. In Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable. Moreover, the Court has also held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as Diagnostic Code 5257, the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply. See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, the Board in reaching its decision, has 
considered the assignment of an extraschedular rating under 
38 C.F.R. § 3.321 (b). The Board is aware that the veteran 
has reported that he is unable to work due to right and left 
knee symptoms.  The record contains no objective evidence 
that the veteran's service-connected right knee disability, 
in and of itself, has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization. This case does not 
present such an exceptional or unusual disability picture.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. The preponderance of the 
evidence is against the veteran's claim and the benefit of 
the doubt doctrine is not for application here. 38 U.S.C. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An 
increased rating for the service-connected right patellectomy 
and meniscectomy, ligamentus reconstruction right knee, is 
not warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
In March 2004, VA sent a letter notifying the veteran of the 
evidence necessary to establish an increased rating. The 
veteran has been informed of what he was expected to provide 
and what VA would obtain on his behalf, and asked him to 
provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's lay statements.  VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claim. The veteran has also been afforded 
a VA medical examination to evaluate his service connected 
right knee disorder. As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

An increased rating for the service-connected right 
patellectomy and meniscectomy, ligamentus reconstruction 
right knee is denied.  


REMAND

VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  In a March 2004 letter, the RO instructed 
the veteran to disregard a previous notice letter that was 
issued in August 2003.  Review of the March 2004 RO letter 
shows that while the issues on appeal are indicated, there is 
no specific information regarding what is necessary to 
substantiate his service connection claim based on secondary 
service connection nor does it address information regarding 
a claim based on an increased rating or a total rating based 
on individual 


unemployability due to service connected disabilities.  
Proper notification of the issues on appeal is necessary for 
due process purposes.    

The VA duty to assist requires VA to provide a medical 
examination that is based on a review of the evidence.  In 
July 2003, the Board remanded this case for among other 
things, to obtain a VA orthopedic examination of the 
veteran's right and left knees to determine the extent of 
right knee disability and the etiology of his left knee 
disability. Specific information regarding the requirements 
of 38 C.F.R. § 4.40, 4.45. and 4.59 and any service connected 
right knee weakened movement, including weakened movement 
against varying resistance, excess fatigability with use, 
incoordination, painful motion, pain with use, was requested. 
The examiner was also requested to opine on any left knee 
disability that was proximately due to or the result of the 
service-connected right knee disorder.  

A review of the record shows that a medical examination of 
the joints was performed by a nurse practicioner in February 
2006. The examiner essentially declined to specifically 
address or opine on any right knee weakened movement, 
including weakened movement against varying resistance, 
excess fatigability with use, incoordination, painful motion, 
pain with use. Further an opinion on the etiological 
relationship, if any, between the veteran's service-connected 
right knee, and his left knee disorder, was also not offered.  
The medical evidence available for review in this case does 
not appear to be sufficient in terms of providing proper 
medical examination assistance to the veteran. Moreover, it 
has been held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Additional medical information is required to properly 
evaluate and adjudicate the veteran's several remaining 
claims. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran must be provided notice of 
what specific information and/or specific 
medical or lay evidence is necessary to 
substantiate his claims of direct and 
secondary service connection for a left 
knee disorder; an increased rating for the 
service-connected right knee arthritis; 
and a total rating based on individual 
unemployability based on service connected 
disabilities.

2. The veteran should be afforded a VA 
examination of his right knee by an 
orthopedist to ascertain the severity and 
manifestations of his service-connected 
disability. All necessary tests and 
studies should be accomplished, but should 
include complete range of motion findings; 
complaints and clinical findings should be 
reported in detail. The claims folder 
should be made available to the examiner 
prior to the examination for review of the 
case. It should be indicated on the 
examination report whether the claims file 
was available for review by the examiner.   

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion. The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion. 

b) If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.

c) Regarding service connection for a left 
knee disability, the VA orthopedist is 
requested to determine whether:  It is as 
least as likely as not (a 50% or higher 
degree of probability) that any current 
left knee disability is causally related 
to any injury or symptomatology documented 
in the service medical records?  It is as 
least as likely as not (a 50% or higher 
degree of probability) that any current 
left knee disability is proximately due 
to, or caused by the veteran's service-
connected right knee arthritis disability? 
It is as least as likely as not (a 50% or 
higher degree of probability) that any 
current left knee disability has been 
aggravated by the veteran's service-
connected right knee arthritis disability? 
A supporting rationale for the opinion 
should be provided by the orthopedist.

3. Thereafter, the RO should review the 
expanded record and readjudicate the 
issues of entitlement to service 
connection for a left knee disorder 
secondary to the service connected right 
knee arthritis; an increased evaluation 
for degenerative arthritis of the right 
knee; and a total rating based on 
individual unemployability due to service 
connected disabilities. The RO should 
furnish the veteran and his representative 
with an appropriate supplemental statement 
of the case. The case should be returned 
to the Board after the veteran is afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


